DETAILED ACTION
Reason(s) for Correction
Claim 44 was mistakenly included in the PTO-37 and the body of the Office action as allowed, when it was cancelled. The body of the Office action, otherwise is unchanged from that as mailed on March 16th, 2022.
Response to Amendment
Applicant's amendments filed December 27th, 2021 and February 18th, 2022 have been entered. Claims 1, 19, 38, and 40-42 have been amended. Claims 6-7, 21, 25-26, 39, 44, and 58-60 have been cancelled. Claims 91-113 have been added.
Applicant’s amendment filed February 18th, 2022 was formed following the recommendations via proposed Examiner’s Amendment as explained below.

The claim objections made in the Office action mailed June 24th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 112 rejections made in the Office action mailed June 24th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections made in the Office action mailed June 24th, 2021 have been withdrawn due to Applicant’s amendments.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/874,163, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claims 1 and 19, the full range of the slit width being “less than 0.35 inches” is not taught until the current disclosure. 
Regarding claims 38 and newly added independent claim 92, the alternating row pattern as currently claimed is now directed explicitly to material as set forth in the current disclosure.
Therefore, the filing date for all claims is July 15th, 2020.

Examiner’s Amendment
Upon further review, the Examiner noticed a missed Section 112, 4th paragraph issue with claim 40
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen Parker on February 22nd, 2022.

The application has been amended as follows: 

	40.	The slit sheet paper cushioning product of claim 38, wherein said extensible paper is extensible in a machine direction in a range of at least 5% and less than or equal to 20%.


Allowable Subject Matter
Claims 1-5, 8-20, 22-24, 27-38, 40-43, 45-57, 61-62, and 91-113 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth in the previous Office action mailed June 24th, 2021 and U.S. Pub. No. 2018/0370702 A1, which teaches using an extensible paper having an extensibility within the ranges claimed.
However, regarding independent claims 1 and 19, ‘702 still incorporates the teachings of U.S. Patent No. 5,782,735, which as previously set forth teaches slit lengths such that “less than 0.35 inches” is outside of the range for reasonable experimentation.
While U.S. Patent No. 4,105,724 teaches an expandable paper (col. 4, lines 35-36) comprising a cross-directional slit width/length range of 0.25 to 6.0 inches (col. 4, lines 9-10), the paper it teaches would not be made extensible as it is intended to be impregnated.
While U.S. Pub. No. 2021/0101356 A1 teaches slits comprising reinforcement ties that separate a slit into slit portions that would inherently comprise a length within the claimed range (i.e. less than 50% of 0.5 inch), the ties are merely an intra-slit feature such that the slit-portion lengths in the claimed range would not form a plurality of open cells on their own and the actual slit length would remain the same.
While WO 2021/130612 A1 teaches a paper comprising a plurality of slits that open to form a plurality of cells upon expansion in the machine direction [0023, 00123, 00265-00266], wherein slit length is between about 0.25 inch and about 3 inches [0020, 00271] and the paper comprises an 
Therefore, the combination of the slit length as claimed and the extensible paper having an extensibility range as claimed create synergy with the slit sheet paper having a slit pattern as claimed in claims 1 and 19 forms a slit sheet paper cushioning product that is not suggested or motivated by the discovered prior art. All of the above comprise a filing date before that of July 15th, 2019 as well.

Regarding independent claims 38 and 92, while Nojima (JP 2006-290356 A) teaches a paper product comprising an alternating row pattern having distanced bottom-side opening rows and top-side opening rows as claimed, wherein the slit length may fall within the claimed limitations upon optimization, it is unclear why the invention of Nojima would require an extensible paper to form the alternating row pattern. Or alternatively, ‘702 in view of Nojima, which would likely not result in the slit length as currently claimed.
Yan (U.S. Pub. No. 2021/0206535 A1) teaches a paper packaging buffer structure that is formed by die-cutting a slit pattern including a plurality of slits extending in a cross direction, wherein the expansion forms an alternating row pattern having distanced bottom-side opening rows and top-side opening rows as claimed (Fig. 15). WO 2021/161910 A1 also teaches the an expandable paper cushioning product comprising the alternating row pattern as claimed, but does not teach an explicit slit length/width in the cross-direction or a particular paper used.
However, Yan teaches the slit length for the expanded paper as 12 mm (0.47 inch), which is outside the claimed range of “at least less than 0.5 inches”, wherein it is unclear if the disclosure of ‘702 or any other patent as recited above would have motivated a slit length within the claimed range.
Therefore, the combination of the slit length as claimed, the alternating row pattern as claimed, and the extensible paper having an extensibility range as claimed create synergy with the slit sheet .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 30th, 2022